DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, 13, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okuno (2019/0116300).

Regarding claim 1, Okuno discloses a transparent covering (Figure 1, 10, cemented lens) affixable to a substrate (at least [0073] teaches a lens barrel that holds the cemented lens, which may be considered as a substrate), the transparent covering comprising: a stack of two or more lenses (11, concave meniscus lens, and 21, convex meniscus lens); an adhesive interposed directly between each pair of adjacent lenses from among the two or more lenses (31, cemented surface; [0023] teaches 31, cemented surface, may be adhered with an adhesive which may be acrylic, epoxy, or polyene polythiol systems); a first anti-reflective coating on a first outermost lens of the stack (12, antireflection film), the first anti-reflective coating having a first design wavelength range ([0023] teaches 12, antireflection film, is an ordinary antireflection film made of a dielectric thin film layer, thus interpreted to have a first design wavelength range based on the material); and a second anti-reflective coating on a second outermost lens of the stack opposite the first outermost lens (22, antireflection film), the second anti-reflective coating having a second design wavelength range that is different from the first design wavelength range ([0024-0025] teaches 22, antireflection film, is made of 23, base layer, which includes a monolayer or multilayer dielectric thin film layer, and 24, low refractive index layer, thus interpreted to have a second design wavelength range, which is different than the first design wavelength range because of the difference in layers).

Regarding claim 7, Okuno discloses a transparent covering (Figure 1, 10, cemented lens) comprising: a first lens (11, concave meniscus lens); a second lens stacked on the first lens (21, convex meniscus lens); an adhesive interposed directly between the first lens and the second lens (31, cemented surface; [0023] teaches 31, cemented surface, may be adhered with an adhesive which may be acrylic, epoxy, or polyene polythiol systems); a first anti-reflective coating on the first lens (12, antireflection film), the first anti-reflective coating having a first design wavelength range ([0023] teaches 12, antireflection film, is an ordinary antireflection film made of a dielectric thin film layer, thus interpreted to have a first design wavelength range based on the material); and a second anti-reflective coating on the second lens (22, antireflection film), the second anti-reflective coating having a second design wavelength range that is different from the first design wavelength range ([0024-0025] teaches 22, antireflection film, is made of 23, base layer, which includes a monolayer or multilayer dielectric thin film layer, and 24, low refractive index layer, thus interpreted to have a second design wavelength range, which is different than the first design wavelength range because of the difference in layers).

Regarding claim 13, Okuno discloses a method (Figure 1, 10, cemented lens) comprising: stacking two or more lenses (11, concave meniscus lens, and 21, convex meniscus lens); interposing an adhesive directly between each pair of adjacent lenses from among the two or more lenses (31, cemented surface; [0023] teaches 31, cemented surface, may be adhered with an adhesive which may be acrylic, epoxy, or polyene polythiol systems); applying a first anti-reflective coating on a first outermost lens of the stack (12, antireflection film), the first anti-reflective coating having a first design wavelength range ([0023] teaches 12, antireflection film, is an ordinary antireflection film made of a dielectric thin film layer, thus interpreted to have a first design wavelength range based on the material); and applying a second anti-reflective coating on a second outermost lens of the stack opposite the first outermost lens (22, antireflection film), the second anti-reflective coating having a second design wavelength range that is different from the first design wavelength range ([0024-0025] teaches 22, antireflection film, is made of 23, base layer, which includes a monolayer or multilayer dielectric thin film layer, and 24, low refractive index layer, thus interpreted to have a second design wavelength range, which is different than the first design wavelength range because of the difference in layers).

Regarding claim 19, Okuno discloses the method of claim 13, further comprising affixing a transparent covering including the two or more lenses, adhesive(s), first anti-reflective coating, and second anti-reflective coating to a substrate (at least [0073] teaches a lens barrel that holds the cemented lens, which may be considered as a substrate).

Regarding claim 20, Okuno discloses the method of claim 13, further comprising affixing a transparent covering including the two or more lenses, adhesive(s), first anti-reflective coating, and second anti-reflective coating to a surrounding wall or garment (at least [0073] teaches a lens barrel that holds the cemented lens).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okuno (2019/0116300).

Regarding claim 2, Okuno discloses the transparent covering of claim 1, but fails to teach wherein the first design wavelength range is centered at around 550 nm and the second design wavelength range is centered at around 450 nm.
However, Examiner notes that the central wavelength range is a result effective variable, which is affected by adjusting the thickness and the material of the anti-reflective coatings.
Thus, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was filed to have adjusted the thicknesses of the first and second anti-reflective coatings to provide the first design wavelength range to be centered at around 550 nm and the second design wavelength range to be centered at around 450 nm. Doing so would allow for adequate anti-reflection to be observed at the desired wavelengths, thereby improving image quality.

Regarding claim 8, Okuno discloses the transparent covering of claim 7, but fails to teach wherein the first design wavelength range is centered at around 550 nm and the second design wavelength range is centered at around 450 nm.
However, Examiner notes that the central wavelength range is a result effective variable, which is affected by adjusting the thickness and the material of the anti-reflective coatings.
Thus, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was filed to have adjusted the thicknesses of the first and second anti-reflective coatings to provide the first design wavelength range to be centered at around 550 nm and the second design wavelength range to be centered at around 450 nm. Doing so would allow for adequate anti-reflection to be observed at the desired wavelengths, thereby improving image quality.

Regarding claim 14, Okuno discloses the method of claim 13, but fails to teach wherein the first design wavelength range is centered at around 550 nm and the second design wavelength range is centered at around 450 nm.
However, Examiner notes that the central wavelength range is a result effective variable, which is affected by adjusting the thickness and the material of the anti-reflective coatings.
Thus, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was filed to have adjusted the thicknesses of the first and second anti-reflective coatings to provide the first design wavelength range to be centered at around 550 nm and the second design wavelength range to be centered at around 450 nm. Doing so would allow for adequate anti-reflection to be observed at the desired wavelengths, thereby improving image quality.

Claims 3, 4, 6, 9, 10, 12, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okuno (2019/0116300) in view of Saito (2016/0291543, of record).

Regarding claim 3, Okuno discloses the transparent covering of claim 1, but fails to teach wherein the first anti-reflective coating and the second anti-reflective coating have different thicknesses. Okuno and Saito are related because both teach a transparent covering.
Saito discloses a transparent covering wherein the first anti-reflective coating and the second anti-reflective coating have different thicknesses ([0041] teaches 7A, first anti-reflective layer, and 7B, second anti-reflective layer, have different thicknesses).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okuno to incorporate the teachings of Saito and provide wherein the first anti-reflective coating and the second anti-reflective coating have different thicknesses. Doing so would allow for adequate antireflection to be observed at the desired different wavelengths, thereby improving image quality by reducing ghosts and flares.

Regarding claim 4, the modified Okuno discloses the transparent covering of claim 3, wherein the first anti-reflective coating comprises a film of magnesium fluoride (MgF.sub.2) (Saito: [0041] teaches 7B, second anti-reflective layer, is formed of a single film such as magnesium fluoride) and the second anti-reflective coating comprises a film of magnesium fluoride (MgF.sub.2) ([0025]).
The modified Okuno fails to teach wherein the first anti-reflective coating has a thickness of around 100 nm and the second anti-reflective coating has a thickness of around 82 nm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the size of the first and second anti-reflective coatings to be around 100 nm and 82 nm, respectively, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402. Doing so would allow for adequate antireflection to be observed at the desired wavelengths, thereby improving image quality.

Regarding claim 6, Okuno discloses the transparent covering of claim 1, but fails to teach wherein the first anti-reflective coating and the second anti-reflective coating are single-layer interference coatings. Okuno and Saito are related because both teach a transparent covering.
Saito discloses a transparent covering wherein the first anti-reflective coating and the second anti-reflective coating are single-layer interference coatings ([0041] teaches 7A, first anti-reflective layer, and 7B, second anti-reflective layer, are respectively formed of a single film).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okuno to incorporate the teachings of Saito and provide wherein the first anti-reflective coating and the second anti-reflective coating are single-layer interference coatings. Doing so would allow for a more compact coating, thereby reducing the size of the transparent covering.

Regarding claim 9, Okuno discloses the transparent covering of claim 7, but fails to teach wherein the first anti-reflective coating and the second anti-reflective coating have different thicknesses. Okuno and Saito are related because both teach a transparent covering.
Saito discloses a transparent covering wherein the first anti-reflective coating and the second anti-reflective coating have different thicknesses ([0041] teaches 7A, first anti-reflective layer, and 7B, second anti-reflective layer, have different thicknesses).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okuno to incorporate the teachings of Saito and provide wherein the first anti-reflective coating and the second anti-reflective coating have different thicknesses. Doing so would allow for adequate antireflection to be observed at the desired different wavelengths, thereby improving image quality by reducing ghosts and flares.

Regarding claim 10, the modified Okuno discloses the transparent covering of claim 9, wherein the first anti-reflective coating comprises a film of magnesium fluoride (MgF.sub.2) (Saito: [0041] teaches 7B, second anti-reflective layer, is formed of a single film such as magnesium fluoride) and the second anti-reflective coating comprises a film of magnesium fluoride (MgF.sub.2) ([0025]).
The modified Okuno fails to teach wherein the first anti-reflective coating has a thickness of around 100 nm and the second anti-reflective coating has a thickness of around 82 nm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the size of the first and second anti-reflective coatings to be around 100 nm and 82 nm, respectively, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402. Doing so would allow for adequate antireflection to be observed at the desired wavelengths, thereby improving image quality.

Regarding claim 12, Okuno discloses the transparent covering of claim 7, but fails to teach wherein the first anti-reflective coating and the second anti-reflective coating are single-layer interference coatings. Okuno and Saito are related because both teach a transparent covering.
Saito discloses a transparent covering wherein the first anti-reflective coating and the second anti-reflective coating are single-layer interference coatings ([0041] teaches 7A, first anti-reflective layer, and 7B, second anti-reflective layer, are respectively formed of a single film).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okuno to incorporate the teachings of Saito and provide wherein the first anti-reflective coating and the second anti-reflective coating are single-layer interference coatings. Doing so would allow for a more compact coating, thereby reducing the size of the transparent covering.

Regarding claim 15, Okuno discloses the method of claim 13, but fails to teach wherein the first anti-reflective coating and the second anti-reflective coating have different thicknesses. Okuno and Saito are related because both teach a transparent covering.
Saito discloses a transparent covering wherein the first anti-reflective coating and the second anti-reflective coating have different thicknesses ([0041] teaches 7A, first anti-reflective layer, and 7B, second anti-reflective layer, have different thicknesses).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okuno to incorporate the teachings of Saito and provide wherein the first anti-reflective coating and the second anti-reflective coating have different thicknesses. Doing so would allow for adequate antireflection to be observed at the desired different wavelengths, thereby improving image quality by reducing ghosts and flares.

Regarding claim 16, the modified Okuno discloses the method of claim 15, wherein the first anti-reflective coating comprises a film of magnesium fluoride (MgF.sub.2) (Saito: [0041] teaches 7B, second anti-reflective layer, is formed of a single film such as magnesium fluoride) and the second anti-reflective coating comprises a film of magnesium fluoride (MgF.sub.2) ([0025]).
The modified Okuno fails to teach wherein the first anti-reflective coating has a thickness of around 100 nm and the second anti-reflective coating has a thickness of around 82 nm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the size of the first and second anti-reflective coatings to be around 100 nm and 82 nm, respectively, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402. Doing so would allow for adequate antireflection to be observed at the desired wavelengths, thereby improving image quality.

Regarding claim 18, Okuno discloses the method of claim 13, but fails to teach wherein the first anti-reflective coating and the second anti-reflective coating are single-layer interference coatings. Okuno and Saito are related because both teach a transparent covering.
Saito discloses a transparent covering wherein the first anti-reflective coating and the second anti-reflective coating are single-layer interference coatings ([0041] teaches 7A, first anti-reflective layer, and 7B, second anti-reflective layer, are respectively formed of a single film).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okuno to incorporate the teachings of Saito and provide wherein the first anti-reflective coating and the second anti-reflective coating are single-layer interference coatings. Doing so would allow for a more compact coating, thereby reducing the size of the transparent covering.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Okuno (2019/0116300) in view of Miyamoto et al. (2015/0234209, of record).

Regarding claim 5, Okuno discloses the transparent covering of claim 1, but fails to teach wherein the transparent covering exhibits normal-incidence reflectance of under 10% for all wavelengths between 390 nm and 700 nm. Okuno and Miyamoto are related because both teach a transparent covering.
Miyamoto discloses a transparent covering which exhibits normal-incidence reflectance of under 10% for all wavelengths between 390 nm and 700 nm (at least Figure 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okuno to incorporate the teachings of Miyamoto and provide wherein the transparent covering exhibits normal-incidence reflectance of under 10% for all wavelengths between 390 nm and 700 nm. Doing so would allow for adequate prevention of surface reflection, thereby improving image quality.

Regarding claim 11, Okuno discloses the transparent covering of claim 7, but fails to teach wherein the transparent covering exhibits normal-incidence reflectance of under 10% for all wavelengths between 390 nm and 700 nm. Okuno and Miyamoto are related because both teach a transparent covering.
Miyamoto discloses a transparent covering which exhibits normal-incidence reflectance of under 10% for all wavelengths between 390 nm and 700 nm (at least Figure 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okuno to incorporate the teachings of Miyamoto and provide wherein the transparent covering exhibits normal-incidence reflectance of under 10% for all wavelengths between 390 nm and 700 nm. Doing so would allow for adequate prevention of surface reflection, thereby improving image quality.

Regarding claim 17, Okuno discloses the method of claim 13, but fails to teach wherein the transparent covering exhibits normal-incidence reflectance of under 10% for all wavelengths between 390 nm and 700 nm. Okuno and Miyamoto are related because both teach a transparent covering.
Miyamoto discloses a transparent covering which exhibits normal-incidence reflectance of under 10% for all wavelengths between 390 nm and 700 nm (at least Figure 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okuno to incorporate the teachings of Miyamoto and provide wherein the transparent covering exhibits normal-incidence reflectance of under 10% for all wavelengths between 390 nm and 700 nm. Doing so would allow for adequate prevention of surface reflection, thereby improving image quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872